Citation Nr: 0212049	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active duty from December 1962 to December 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This decision only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's claim of service connection for a right shoulder 
disorder.  Further development will be conducted on the issue 
of service connection for a right shoulder disorder on a de 
novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  In November 1990 the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right shoulder.  The appellant did not 
appeal this decision.

2.  Evidence added to the record since the November 1990 
rating decision is new, relevant to the issue at hand, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the merits of the 
claim.


CONCLUSION OF LAW

The evidence received since the November 1990 rating 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a right shoulder, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  It is noted these regulations include changes to 
the standard for determining new and material evidence under 
38 C.F.R. § 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims. VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  As such, these changes are not 
applicable in the instant case.  For the limited purposes of 
reopening the appellant's claim, the Board finds that the 
requirements of VCAA have been met.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131  (West 1991 & Supp. 2001).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).

The evidence of record at the time of the November 1990 
rating decision, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right shoulder is briefly summarized.

The service medical records show that the veteran was treated 
for a partial separation of the right shoulder.  A VA 
examination conducted in April 1967 revealed a diagnosis of 
residuals of an injury to the right shoulder.  Subsequently 
the veteran received treatment at a VA outpatient clinic 
during the 1980s for right shoulder complaints.  In August 
1989 the Board denied service connection for a right shoulder 
disorder.  At that time the Board in part concluded that a 
right shoulder disorder was not incurred in or aggravated by 
service.  This decision is final.  38 U.S.C.A. § 7104 (West 
1991).

Subsequently received was an October 1990 medical statement 
from Dr. C. which is to the effect that the veteran most 
probably suffered a Grade II separation of the right 
acromioclavicular joint in 1963 which gradually developed 
into secondary degenerative arthritis of that joint.  In 
November 1990 the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a right shoulder disorder.  The veteran did 
not appeal this decision. Accordingly, the November 1990 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Received in November 1998 was the appellant's application to 
reopen a claim for service connection for a right shoulder 
disorder.  Also received was a November 1998 private medical 
statement from Dr. A.  At that time Dr. A rendered an opinion 
that the veteran's lack of motion and impairment in the right 
shoulder was associated at least in part to the traumatic 
injury sustained many years ago. 

In this regard the Board finds that the statement from Dr. A. 
is new and material in that it relates to some degree a 
portion of the current right shoulder problems to the 
veteran's inservice injury.  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for a right shoulder disorder is reopened.  
To this extent only, the appeal is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

